DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Allowable Subject Matter
Claims 5-6 and 8-10 are canceled.
Claims 1-4, 7 and 11-18 are allowed.
The following are reasons for the indication of allowable subject matter:  
Regarding claims 11-12, the limitations combine the two projections, and the two latches, and the connector into a single injection-molded piece. While the arrangement of elements was found, the “single injection-molded piece” that particularly combines the arrangement of elements was not found.

Regarding claims 16-18, the limitation “the first and second projections, the first and second latches, and the center piece form a single, injection-molded piece” was not found by the examiner in the particular combination, as only one single and injection molded piece. 

The rejection of claim 1 has been withdrawn being overcome by amendment, the amendment reciting “wherein the connector, the first actuator, the second actuator, the first latch and the second latch form a single integral piece;”.

Claims 1-9 and 13-15 are analyzed with US Pub 20150021326 by Giraud et al. (hereinafter “Giraud”).
Regarding claim 1, Giraud teaches a container (Abstract, a child-resistant package), comprising: 
   a housing (Fig 3, 40) having first (Fig 3, body 42) and second (Fig 3, lid 44) pieces that couple together to enclose an interior space (Fig 1 inside space formed by mating edge wall 68 and 70 defining interior spaces that combine); 
   wherein the first piece has a non-cylindrical shape (Fig 3 shows rectangular shape), 
   wherein the first piece comprises 
      a closed, bottom surface (Fig 3, closed bottom surface of 42) and at least one sidewall extending upwardly (Fig 3, 68) from the closed, bottom surface to at least partially define a first hollow interior (Fig 1, inside space defined by 68); 
   wherein the second piece has a non-cylindrical shape (Fig 3 shows rectangular shape), 
   wherein the second piece comprises 
      a closed, bottom surface (Fig 3, closed bottom surface of 44) and at least one sidewall extending upwardly (Fig 3, 70) from the closed, bottom surface to at least partially define a second hollow interior (Fig 3, inside space defined by 68); 
   wherein the first and second hollow interiors define the interior space; and 
a release (Fig 3, 102, 90, 108, 94, 92, 88, 98 and 84, 60, 106, 64, 62, 58, 66) comprising: 
   first (Fig 3, 66) and second (Fig 3, 98) actuators each configured to move from a first position (Fig 4 latched) to a second position (Fig 5 released), 
   wherein each of the first and second actuators has a first surface (Fig 3, top surface of cited actuators 66 and 98) extending away from the housing and a second surface disposed within the housing (Fig 3, cited first and second actuators 66 and 98 each extend outwardly from the whole housing, and away from a second surface of the housing within the housing); 
   a first latch (Fig 3, first latching abutment 54) coupled to the first actuator, and configured to prevent the first and second pieces from being separated when the first actuator is in the first position ([0184] actuators must be actuated simultaneously to unlatch); 
   a second latch (Fig 3, third latching abutment 86) coupled to the second actuator, and configured to prevent the first and second pieces from being separated when the second actuator is in the first position ([0184] actuators must be actuated simultaneously to unlatch); 
   a metal piece (Fig 3, leaf spring 106 and 108 is necessarily spring metal) disposed adjacent to the second surface of each of the first and second actuators (is adjacent), such that actuation of the first or second actuators causes the metal piece to bend from a first position to a second position ([0171] leaf spring biases actuator by resilient displacement, therefore bends); and 
   wherein the metal piece biases the first and second actuators in the first position ([0171] leaf spring biases actuator by resilient displacement, and is always displaced, therefore providing bias in cited first and second position).

Regarding claim 2, Giraud further teaches the release (Fig 3, 102, 90, 108, 94, 92, 88, 98 and 84, 60, 106, 64, 62, 58, 66) is mounted to (cited release is mounted) the first piece (Fig 3, body 42) of the housing (Fig 3, 40), and 
   wherein each of the first and second latches (Fig 3, 54 and 86) is configured to prevent the second piece (Fig 3, lid 44) from being moved from the first piece when the first or second actuator is in the first position (Fig 4 shows latches capable of preventing movement of first from second piece when first or second actuator is in cited first latched position).

Regarding claim 3, Giraud further teaches the release (Fig 3, 102, 90, 108, 94, 92, 88, 98 and 84, 60, 106, 64, 62, 58, 66) is mounted to (cited release is mounted) the second piece (Fig 3, lid 44) of the housing (Fig 3, 40), and 
   wherein each of the first and second latches (Fig 3, 54 and 86) is configured to prevent the first piece (Fig 3, body 42) from being moved from the second piece when the first or second actuator is in the first position (Fig 4 shows latches capable of preventing movement of first from second piece when first or second actuator is in cited first latched position).

Regarding claim 4, Giraud further teaches the first and second pieces (Fig 3, 42 and 44) are hingedly coupled (Fig 3, hinge 56) to one another.

Regarding claim 5, Giraud further teaches the release further comprises a connector (a connecting portion of [0177] single latch 88 that carries cited actuators 66 and 98) that connects the first and second actuators.

Regarding claim 6, Giraud already teaches the connector ([0177] a connecting portion of single latch 88 carrying both cited actuators 66 and 98), the first actuator and the second actuator (Fig 3, 66 and 98) form a single integral piece ([0177] single latch 88).

Regarding claim 7, Giraud further teaches comprising a fastener (Fig 3, fixed attachment pivot 84 and 102) configured to couple the single integral piece ([0177] single latch 88) and the metal piece (Fig 3, 106 and 108) to the housing (Fig 3, 40).

Regarding claim 8, Giraud further teaches the single integral piece ([0177] single latch 88) is injection molded (examiner notes this product by process limitation is met by the metal piece bias moving the single integral piece as one unit).

Regarding claim 9, Giraud further teaches the first latch (Fig 3, 54) and first actuator (Fig 3, 66) form a single piece (examiner notes this product by process limitation is met by the metal piece bias moving the single integral piece as one unit), and wherein the second latch (Fig 3, 86) and second actuator (Fig 3, 98) form a single piece ([0177] single latch 88).

Regarding claim 13, Giraud already teaches the metal piece functions as a spring to bias the first and second actuator in the first position ([0171] leaf spring biases actuator by resilient displacement, and is always displaced, therefore providing bias in cited first and second position).

Regarding claim 14, Giraud further teaches the release (Fig 3, 102, 90, 108, 94, 92, 88, 98 and 84, 60, 106, 64, 62, 58, 66) is actuated to allow the first and second piece to move relative to one another (Fig 4 to Fig 5 movement is relative) when the first and second actuators are depressed simultaneously ([0184] actuators must be actuated simultaneously to unlatch), and wherein the release is not actuated when only one of the first and second actuators is depressed (a portion of cited release is not actuated when only one of 66 and 98 is depressed).

Regarding claim 15, Giraud further teaches each of the first and second actuators (Fig 3, 66 and 98) is configured to move or flex inwardly toward ([0171] leaf spring biases actuator by resilient displacement, therefore capable of flex inwardly as shown in Figure 3) the interior space of the container when a force is applied ([0179] biasing force required), and 
   wherein the first piece and second piece (Fig 3, body 42 and lid 44) can be released from one another when each of the first and second actuators moves or flexes inwardly which moves the first and second latches, respectively (Fig 4 to Fig 5 shows movement from latched to released position, further showing that both first and second actuators 66 and 98 are flexed inwardly with moves first and second latches 54 and 86, respectively, is capable of releasing the first piece 42 from the second piece 44).

Regarding claim 16, Giraud teaches a child-resistant container (Abstract, a child-resistant package), 
   consisting essentially of: 
   a housing (Fig 3, 40) having a body portion (Fig 3, 42) and a lid portion (Fig 3, 44) that couple together to enclose an interior space (Fig 1 inside space near formed by mating edge wall 68 and 70 defining interior spaces that combine); 
   wherein the body portion has a rectangular shape (Fig 3 shows rectangular shape), wherein the body portion comprises a closed, bottom surface (Fig 3, closed bottom surface of 42) and at least one sidewall extending upwardly (Fig 3, 68) from the closed, bottom surface to at least partially define a first hollow interior (Fig 1, inside space defined by 68); 
   wherein the lid portion has a rectangular shape (Fig 3 shows rectangular shape), 
   wherein the lid portion comprises a closed, top surface (Fig 3, closed top surface of 44) and at least one sidewall extending downwardly (Fig 3, 70) from the closed, top surface to at least partially define a second hollow interior (Fig 3, inside space defined by 68); 
   wherein the first and second hollow interiors define the interior space; 
   a hinge (Fig 3, 56) that connects the body portion with the lid portion; and 
  a release (Fig 3, 102, 90, 108, 94, 92, 88, 98 and 84, 60, 106, 64, 62, 58, 66) comprising: 
   an actuator (Fig 3, 66, 98, 54, 86, 60, 90, 84, 102) having first and second projections (Fig 3, 66 and 98) connected by a center piece (Fig 3, center portion 96 is between and connects 66 and 98 via cited housing; examiner notes no criticality disclosed by applicant, see 112 rejection above) disposed between the first and second projections, 
   where each of the first and second projections extend outwardly from the housing (Fig 3, cited first and second projections 66 and 98 each extend outwardly from the whole housing); 
   a first latch (Fig 3, first latching abutment 54) coupled to the first projection 86 (Fig 3 and 4 shows coupling) such that movement of the first projection causes movement of the first latch (Fig 4 direct engagement shows, by mirrored features, necessarily that when 66 moves, 54 moves); 
   a second latch (Fig 3, third latching abutment 86) coupled to the second projection (Fig 3 and 4 shows coupling) such that movement of the second projection causes movement of the second latch (Fig 4 direct engagement shows necessarily that when 98 moves, 86 moves); 
   wherein the first and second projections, the first and second latches, and the center piece form a single, injection-molded piece ([0195] more than one component form a one-piece package, and a portion (cited latches 54, 86 and cited center piece 96) of the package is single injection molded); 
   a bar (Fig 3, leaf spring 108 and 106) disposed within the housing such that a portion of the bar is disposed behind each of the first and second projections (Fig 3 shows a portion of cited bar behind 66 and 98), 
   wherein movement of the first projection causes the bar to bend or flex ([0171] cited bar provides displacement and bias) and 
   wherein movement of the second projection causes the bar to bend or flex ([0171] cited bar provides displacement and bias), and 
   wherein the bar biases ([0171]-[0172] cited bar 106 and 108 provides bias) the first and second projections in a first position (Fig 4 latched position); 
   a fastener (Fig 3, fixed attachment pivot 102 and 84) configured to couple the single, injection-molded piece and the bar to the housing.

But does not explicitly teach an entire single injection-molded piece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733